Citation Nr: 0630946	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  98-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1966 until July 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here the veteran is appealing the initial rating assignment 
as to his PTSD.  In this regard, because the October 1996 
rating decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  As 
such, his filing of a notice of disagreement as to the 
October 1996 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  However, in the present case, even 
this lessened notice obligation has not been satisfied, for 
the reasons discussed below.

The January 1997 statement of the case (SOC) and the 
subsequent supplemental statements of the case (SSOCs) inform 
the veteran as to the current schedular criteria for mental 
disorders.  However, such criteria have only been in effect 
since November 7, 1996.  As the veteran's claim of 
entitlement to service connection for PTSD was received in 
October 1993, the prior rating criteria are also applicable.  
Indeed, the majority of medical evidence associated with the 
claims folder pre-dates the November 7, 1996, change in the 
law.  

Neither the January 1997 SOC or any subsequent SSOC informed 
the veteran as to the old version of the rating schedule for 
mental disorders.  Therefore, even though the veteran's 
original PTSD claim has been substantiated by the October 
1996 grant of service connection, VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105 have not been met.  Rather, 
additional notice is required to fulfill these statutory 
obligations.  Moreover, in addition to merely providing 
additional notice, the agency of original jurisdiction must 
initially evaluate the veteran's request for a higher initial 
rating for the period prior to November 7, 1996 under the 
version of the general rating formula for mental disorders 
then in effect.  As the claim has not yet been adjudicated 
under such criteria, appellate review is not appropriate at 
this time.  

Accordingly, the case is REMANDED for the following action:

Inform the veteran of the schedular 
criteria for mental disorders effective 
prior to November 7, 1996.   Readjudicate 
the veteran's claim of entitlement to an 
initial rating in excess of 30 percent 
for PTSD considering such schedular 
criteria for that portion of the rating 
period on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



